O’Melveny & Myers LLP                T: +1 212 326 2000
Times Square Tower                   F: +1 212 326 2061
7 Times Square                       omm.com
New York, NY 10036-6537




                                                                                                               Andrew J. Frackman
January 7, 2020                                                                                                D: +1 212 326 2017
                                                                                                               afrackman@omm.com
VIA ECF
                                                                                                 1/8/2020
Hon. Vernon S. Broderick, U.S.D.J.                                            The telephone discovery conference is adjourned to
Thurgood Marshall United States Courthouse                                   January 14, 2020, at 4:30 p.m. The parties shall
40 Foley Square                                                              provide the dial-in number and meeting code no
Courtroom 518                                                                later than 5 p.m. on January 13, 2020.
New York, New York 10007

Re:      Powermat Technologies, Inc. v. Belkin International, Inc.,
         Case No. 1:19-cv-00878-VSB

Dear Judge Broderick:

       We write on behalf of Defendant Belkin International, Inc. (“Belkin”) to request a brief
adjournment of the telephone conference currently scheduled for 11:30 a.m. on January 10,
2020. Plaintiff’s counsel does not object to this request and have provided their availability for
next week. The parties are available to jointly participate in a conference on Tuesday,
January 14, at 1:30 pm or between 4:30 pm and 6:00 pm, or on Wednesday, January 15,
between 1:30 pm and 6:00 pm, if the Court’s schedule permits. There has been no prior
adjournment of this conference.

         We thank the Court for its consideration of this matter.



                                                                    Respectfully submitted,

                                                                    /s/ Andrew J. Frackman

                                                                    Andrew J. Frackman
                                                                    of O’MELVENY & MYERS LLP


cc: Counsel of Record (via ECF)




                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
